Citation Nr: 0938999	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  03-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an initial rating higher than 20 percent 
for the Veteran's service-connected residuals of a left 
shoulder injury, on a schedular basis.

2.  Entitlement to a separate rating for neurological 
impairment of the left shoulder.

3.  Entitlement to an initial rating higher than 20 percent 
for the Veteran's service-connected residuals of a left 
shoulder injury, on an extraschedular basis.


WITNESSES AT HEARING ON APPEAL

Veteran & S.C.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1998 to 
September 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Veteran now resides in 
Arkansas, so the matter is now handled by the RO in North 
Little Rock, Arkansas.   

In a July 2003 rating decision, the RO granted an increased 
initial evaluation of 20 percent for residuals of a left 
shoulder injury, effective September 2001.  Despite the grant 
of this increased initial evaluation, the Veteran has not 
been awarded the highest possible evaluation.  As a result, 
he is presumed to be seeking the maximum possible evaluation.  
The issue remains on appeal, as the Veteran has not indicated 
satisfaction with the 20 percent rating.  A.B. v. Brown, 6 
Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  In March 
2004, a hearing was conducted before a Veterans Law Judge who 
is no longer employed at the Board.  The Veteran was informed 
of his right to have another hearing, and a second hearing 
was conducted in January 2008 by the undersigned Veterans Law 
Judge. 

In August 2004, March 2006, and March 2008, the Board 
remanded this claim for additional development.  In the 
latter decision, the Board granted a separate 20 percent 
rating for recurrent subluxation of the left shoulder, and 
this matter is final and will not be addressed in this 
decision.  

The issue of entitlement to a separate rating for 
neurological impairment of the left shoulder and entitlement 
to an initial rating higher than 20 percent for the Veteran's 
service-connected residuals of a left shoulder injury, on an 
extraschedular basis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


FINDING OF FACT

The Veteran's residuals of a left shoulder injury are not 
manifested by movement of the Veteran's arm limited to 25 
degrees from his side.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for the Veteran's residuals of a left shoulder disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for an initial rating higher than 20 percent 
for service-connected residuals of a left shoulder injury 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  It has been held 
that once service connection is granted, the claim is 
substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records, post-service private, and VA medical 
records with the claims folder.  Additionally, the Veteran 
was afforded multiple VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.  

II.  Entitlement to an Initial Rating Higher Than 20 Percent 
for Residuals of a Left Shoulder Injury

Compensation for residuals of a left shoulder injury was 
established by a November 2001 rating decision, at which time 
a 10 percent rating was assigned, effective from September 
2001.  Subsequently, the rating was increased to 20 percent 
in a July 2003 rating decision, effective September 2001.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision, which established 
compensation for residuals of a left shoulder injury and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board also notes that the medical evidence indicates that 
the Veteran is right-hand dominant, and thus the criteria 
pertinent to a "minor" extremity are used in the analyses 
that follow.

The Veteran is currently rated as 20 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of 
movement.  The Veteran is seeking an increased rating.  A 
rating of 30 percent is warranted when motion of the arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Essentially, this rating requires 
movement limited to 25 degrees in either abduction or 
elevation (flexion).  See 38 C.F.R. § 4.71, Plate II. 

The Veteran was afforded a VA examination in July 2001.  
Physical examination revealed that the left shoulder was 
normal in outline and symmetric in form to the right shoulder 
with no muscle atrophy.  Surgical scars were well healed and 
without complication.  There was no heat, redness, swelling, 
or effusion.  The examiner stated there was restriction in 
the range of motion of the left shoulder, without pain.  
Flexion of the left shoulder was limited to 170 degrees, 
abduction was 135 degrees, external rotation was 80 degrees, 
and internal rotation was normal at 90 degrees.  The examiner 
stated that weakness, lack of endurance or incoordination did 
not affect the range of motion.  X-rays of the left shoulder 
revealed normal mineralization, well-maintained joint spaces, 
and no soft tissue calcifications.

The Veteran's wife submitted a statement indicating that the 
Veteran's left shoulder affects his lifestyle.  He used to 
participate in outdoor activities, such as hunting and 
fishing, but is no longer able to do these activities.  She 
also asserted that his shoulder is very painful and he has 
had to have multiple surgeries.

VA outpatient records were reviewed.  Records indicate the 
Veteran was seen on numerous occasions for complaints of 
chronic shoulder pain.  The Veteran underwent surgery in 
March 2004 for his left shoulder instability.

The Veteran was afforded an additional VA examination in 
April 2005.  Examination revealed a well-healed surgical scar 
posteriorly and arthroscopic puncture wounds anteriorly, all 
of which healed uneventfully.  Range of motion was 130 
degrees of abduction, 140 degrees flexion, internal rotation 
of 60 degrees, and external rotation of 50 degrees.  Pain 
occurred in the left shoulder upon abduction at 70 degrees.  
X-rays were taken, and the examiner opined that the Veteran 
has arthritis in the shoulder, as evidenced by joint space 
narrowing and increased bone density across the joint.

The Veteran was afforded the most recent VA examination in 
April 2009.  The Veteran reported fatigability and lack of 
endurance due to his left shoulder, and that flare-ups are 
severe, occurring about two times weekly.  Upon examination, 
the left shoulder had a flexion of 140 degrees, with pain at 
130 degrees.  Abduction was 130 degrees with pain at 120 
degrees, external rotation was 60 degrees with pain at 50, 
and internal rotation was 35 degrees with pain at 20.  There 
was no loss of range of motion on repetition.  X-rays taken 
were compared to those taken during the April 2005 VA 
examination.  Soft tissue structures were unremarkable.  
There were degenerative changes involving the left 
acromioclavicular joint and narrowing of the acromiohumeral 
joint with probable impingement upon the rotator cuff.

The Board has considered the full history of the Veteran's 
residuals of a left shoulder injury.  A rating higher than 20 
percent is not warranted because the Veteran's arm motion is 
not limited to 25 degrees from the side.  Although limited by 
pain, the Veteran was able to have a flexion of 170 degrees, 
140 degrees, and 130 degrees and an abduction of 135 degrees, 
70 degrees, and 120 degrees.  The evidence of record does not 
indicate the Veteran has been limited to 25 degrees at any 
time during the appeal.

The Board additionally finds the Veteran is not entitled to 
an increased rating under any of the other diagnostic codes 
pertinent to orthopedic symptoms of the shoulder and arm.  
Taking the remaining codes in numerical order, DC 5200, the 
code for ankylosis of the scapulohumeral articulation, has 
not been raised by the medical evidence and is not supported 
by the ranges of motion described above.  DC 5202 provides a 
40 percent evaluation where there is a fibrous union of the 
humerus.  This level of disability has not been raised by the 
medical evidence.  X-rays taken in July 2001, April 2005, and 
April 2009, for example, do not indicate this condition.  
Diagnostic Code 5203 is not applicable because 20 percent is 
the maximum rating allowed under this code.  Additionally, 
Diagnostic Code 5003 for arthritis requires evaluation of 
symptoms to be based on limitation of motion, which is the 
code under which the Veteran is currently being rated.

For all of these reasons, a rating in excess of 20 percent 
for the Veteran's shoulder is not justified.  In reaching 
this conclusion, the Board has considered all applicable 
statutory and regulatory provisions, to include 38 C.F.R. §§ 
4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the Veteran contends his disability is essentially manifested 
by pain.  However, the Board has taken into consideration the 
exact ranges of motion when affected pain.  As such, the 
Board finds the current 20 percent evaluation adequately 
compensates the Veteran for the level of impairment caused by 
his left shoulder disability.  While the requirements of 
Fenderson have been considered, the evidence of record shows 
that the Veteran's left shoulder disability has not warranted 
an increased rating at any point in the appeal period.  For 
all of these reasons, the Veteran's claim must be denied. 


ORDER

An initial increased disability rating in excess of 20 
percent for the Veteran's residuals of a left shoulder injury 
is denied. 


REMAND

Although the Veteran is not entitled to a disability rating 
higher than 20 percent for his left shoulder orthopedic 
symptoms, he may be entitled to a separate rating based on 
any neurological impairment of the left shoulder that is a 
result of his service-connected disability.

The Board finds the duty to assist has not been met.  VA's 
duty to assist includes a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran has testified that holding his left arm in 
certain positions causes his whole arm to become numb.  
Furthermore, a physician indicated in an October 2002 letter 
that the Veteran suffers from nerve damage from the surgeries 
he required for his left shoulder, which causes numbness in 
his left arm while performing overhead activities.

Although the Veteran was afforded VA examinations in July 
2001, April 2005, and April 2009, to date, no neurological 
examination has been completed.  In order to assess whether 
he is entitled to a separate rating based on neurological 
damage to his left shoulder, the Veteran should be afforded a 
VA examination to identify the damaged nerves and the 
severity of the damage. 

Additionally, during the April 2009 VA examination, the 
Veteran reported his shoulder disability had significant 
effects on his occupation.  He stated he loses about five 
days every three months on average during painful flare-ups, 
he is unable to work overhead, and he has pain with pushing 
and pulling.  The Veteran indicated his daily activities are 
severely impacted by his left shoulder.  Also, the Veteran 
reported taking a job as a realtor in order to avoid using 
his left arm.  However, driving is required and his left 
shoulder has affected his ability to do his job.  In 
addition, the Veteran rehabilitates houses and finds that he 
cannot do a majority of the work due to his left shoulder 
pain and instability.  The examiner stated the Veteran's 
ability to work is significantly impacted by his left 
shoulder.

The Board finds that a complete adjudication of entitlement 
to a rating higher than 20 percent for residuals of a left 
shoulder injury, on an extraschedular basis is necessary.  
The authority to assign extraschedular ratings has been 
delegated to the Under Secretary for Benefits and the 
Director of the Compensation and Pension Service, and not the 
Board.  The proper course of action is to raise the issue and 
remand it for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) and 38 C.F.R. § 4.16(b).  
	


(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a neurological 
VA examination for his left arm and 
shoulder to determine which nerves, if 
any, are affected by the Veteran's 
disability.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

Ask the examiner to discuss all 
findings in terms of criteria noted in 
38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves Schedule of Ratings.  
The pertinent rating criteria must be 
provided to the examiner.  

The examiner is requested to identify 
any neurological symptoms or abnormal 
objective neurological finds which are 
at least as likely as not attributable 
to the Veteran's service-connected left 
shoulder disability.  

If neurological abnormality is present 
in the left arm or shoulder, the 
examiner should identify the nerve 
involved and classify the damage as 
mild, moderate, or severe.  

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed, including 
service treatment records.



The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

2.  Provide the Veteran notice 
regarding the requirements for 
entitlement to an extraschedular 
evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

3.  Ask the Veteran to submit evidence 
of interference with employment, such 
as the number of hours he worked and 
time or wages lost due to his service-
connected left shoulder.  Documentation 
such as work attendance records should 
be requested.  

4.  Thereafter, consider whether the 
claim must be submitted to the 
Director, Compensation and Pension 
Service or the Under Secretary for 
Benefits for extraschedular 
consideration under 38 C.F.R. § 
3.321(b)(1).

5.  After completion of the above, the 
AMC should review the expanded record, 
and determine if the Veteran is 
entitled to a separate neurological 
rating and/or an extraschedular rating.  
If the issues remain denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

